 


114 HR 4099 IH: Consumer Financial Protection Bureau Examination and Reporting Threshold Act of 2015
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 4099 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2015 
Mr. Clay (for himself and Mr. Stivers) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To increase from $10,000,000,000 to $50,000,000,000 the threshold figure at which regulated depository institutions are subject to direct examination and reporting requirements of the Bureau of Consumer Financial Protection, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Consumer Financial Protection Bureau Examination and Reporting Threshold Act of 2015.  2.Increase in the examination thresholdSection 1025(a) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5515(a)) is amended by striking $10,000,000,000 each place that term appears and inserting $50,000,000,000. 
3.Increase in the reporting thresholdSection 1026(a) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5516(a)) is amended by striking $10,000,000,000 each place that term appears and inserting $50,000,000,000.  4.Effective dateThis Act and the amendments made by this Act shall take effect on the date that is 45 days after the date of enactment of this Act.

